﻿2. Mr, President, I wish first to express my personal congratulations to you on your unanimous election to your important position. We have two reasons to be pleased—that your well-known human and professional qualities represent an invaluable contribution to the success of the endeavours of the General Assembly, and that you represent Zambia and Africa, a brother continent of Latin America, whose hopes and demands we share.
3.	I also wish to express our gratitude to Mr. Jorge Illueca, Head of State of Panama and an eminent Latin American diplomat, who so skilfully presided over the thirty-eighth session of the General Assembly. We Argentines have special reasons to be grateful to him.
4.	At the same time, we welcome Brunei Darussalam to the United Nations. Its admission emphasises once again the universality of the Organization.
5.	Ten months ago, when Argentina was regaining its democratic life, I told the Congress of my country that our foreign policy would be the natural extension of our domestic policy. Both must be based on the same aspirations and, above all, on an identical system of values. Since we do not have two different moral codes, we do not have two different policies
6.	All the reasons that drove us to political struggle, the heartfelt convictions that guided and supported us throughout the years, were based on a set of values that my country needed. Those values transcend a people and a territory. They can be applied to government actions that regulate domestic political life, to the way in which we approach our relations with other States and to the positions we adopt with regard to the problems of the international community.
7.	However, defining an ethical system as the source of political action, which is, after all, the issue, is not simply an option that soothes the conscience of those who govern or a way of avoiding the practical, concrete problems of our time. This is not an abstract or idealistic position; rather, it is essential. It is to know why one governs, to know what type of society we seek for our countries, and what kind of world we want for mankind.
8.	This thought stems from my conviction that the world order is dangerously distorted, the most obvious proof of which is that some countries seem not to wish for the rest of the world what they wish for themselves. In my opinion, this is the result of having replaced the moral view of the world order by a concept of power. It might be said that this is a naive thought. But let us examine where the so-called pragmatic ideas have led us.
9.	Two types of problems affect our world as a whole: the crisis in the political order and the crisis in the international economic order.
10.	We are witnessing today the extent to which strategic purposes tend almost exclusively to define relations between States. On the basis of these strategic ideas, a new phase in the nuclear arms race has begun, one that makes the boundary between peace and war very much more precarious and frail. I am speaking of the boundary between the life and the death of mankind. This is a tragic prospect, for which the strongest hold each other responsible, while the majority of the countries of the international community are made to stand idly by.
11.	Bystanders and actors appear to follow two kinds of logic: the logic of peace, which is susceptible to ethical arguments, and the logic of the arms race, which is the result of a political concept of power based on threats. The worrying thing is that those who hold to one logic do not listen to or hear those who hold to the other.
12.	What good are our arguments if they cannot penetrate the logic of others, in particular the logic of those who are truly capable of altering the situation?
13.	What means are available to us to moderate, with our ethical reasoning, the reasoning of power and threat?
14.	Sometimes, everything seems to indicate that our role is limited to making demands, or possibly to denouncing this state of affairs. None the less, we shall continue our anguished clamour, because we know that our voice must be raised unceasingly in defence of peace. That is why I ratified the 22 May 1984 Joint Declaration, together with the Heads of State or Government of Greece, India, Mexico, Sweden and the United Republic of Tanzania. In that Declaration we stated that we share the conviction that there must not be another world war and that the advance towards global suicide must be restrained and halted. The world cannot oscillate between a devastating nuclear war and peace. We must work together to influence present and future events.
15.	That position with regard to peace has been held consistently by all the democratic Governments of my country. Thus, in accordance with the policy which had been developed previously by President Hipolito Yrigoyen, another of my predecessors, President Arturo Frondizi, said in 1961, at the sixteenth session of the General Assembly: "invariably, with exemplary consistency, Argentina’s international policy has been based on the three fundamental principles of international life—the legal equality of States, non-intervention in domestic affairs, and the self-determination of peoples . . ."... We have opposed foreign intervention and any kind of pressure, whether political, economic, legal or ideological, by one nation upon another.
16.	I further believe that the maintenance of peace involves a wider reality, in which we are not mere spectators. Indeed, in our world, it is not only arms that endanger peace. The international political order is not only increasingly a strategic military order, but is also increasingly dependent on the world economic order.
17.	Over the decades we have related political questions to East-West tension, while, in connection with the economic order, we have referred to North- South relations. But I believe that even if we can identify two distinct kinds of tension—one among equals and the other among those who are not equal—these are not isolated from one another. Indeed, today we can assert that peace and security alike could be seriously affected by the enormous disparities between the rich countries and the developing countries of the world.
18.	In a developing world characterized by instability and social tension, national conflicts have increasingly attracted the attention of those with strategic interests. The evolution of the social and economic conflict in the South has attracted the interest of the super-Powers. Our territories have thus become the victims of harassment by both Powers. This results, first of all, in the exacerbation of local conflicts; in this way, although the suffering continues to be national, the conflict becomes more and more a foreign one. Secondly, this interference intensifies the strategic conflict itself; in this way, the balance of the North—unstable and dangerous as it is—is reflected in clashes in the developing world.
19.	We have seen and continue to see this phenomenon whereby a national conflict is intensified by strategic conflict to the point at which a nation is broken down. Hence, to our own problems is added the problem of a confrontation—covert or overt— between the big Powers on this third ground, in this third arena provided by the countries of the so-called South.
20.	In sum, I believe that there are two things which threaten peace. On the one hand, there is the arms race and the direct strategic confrontation between the big Powers, and, on the other hand, there is the instability, injustice and poverty in the South. There is very little we can do about the first, but the second involves us directly.
21.	It will suffice to note as an example of the second cause the extremely serious economic situation now obtaining in certain regions of Africa owing to a persistent drought and the lack of the material resources necessary to achieve self-sustaining growth and development. Africa must have the support and solidarity of the whole international community if it is to overcome this crisis, with all its unforeseeable consequences.
22.	It is a question not only of putting forward arguments favourable to the developing countries, but also of showing that the destiny of those countries directly affects the industrialized world.
23.	The ethical reasons that make us call for a more equitable international order unite with practical reasons, for an unjust world is today more than ever before an unstable and insecure world. Justice in the South is today more than ever before a necessary prerequisite for peace in the North.
24.	The Movement of Non-Aligned Countries and the Group of 77 have clearly pointed out the unjust and unstable situation which I have described. The international community as a whole, and the developed countries in particular, must show their willingness to listen to the economic and political proposals formulated by these groups of States, which represent two thirds of mankind.
25.	I have stated that one of the characteristics of the present day is that international relations are increasingly relations among Powers rather than relations among societies. But I must say too that another disturbing fact of our day is that the economic order is increasingly becoming an exclusively financial order.
26.	These are severe distortions that we must avoid, because a world in which politics is replaced by arsenals and economy by finance is simply a world in danger. We cannot accept that the future we seek for mankind should be based on and motivated by weapons and money. That is why I insist on the fact that ethical rebirth is a vital enterprise for our civilization.
27.	It is painful to note the backward motion of our countries. Until some years ago, we were calling for the improvement of commercial and technological conditions in order to lessen the gap between our countries and the more advanced countries. Today, the objective of our claim is that of no longer being exporters of financial resources to the industrialized countries.
28.	In Latin America, in 1983, the per capita gross national product was 10 per cent below the level of 1980. We have slipped backward six years, since we had already reached that level in 1977. This has greatly affected the welfare of our peoples, as has also the deterioration of our earnings brought about by the decline in the terms of foreign exchange.
29.	The crisis of our foreign debt lies precisely in this deterioration of our economies, which are^ hindered from utilizing their productive potential, and in the reduction of employment and welfare. Last year, this debt meant, in terms of interest alone, the allocation of almost a third of the exports from the region.
30.	Forgotten now are the international commitments agreed to during the first and second development decades—launched by the United Nations in 1961 and 1971—which obligated the most advanced countries to transfer 1 per cent of their national product to the developing countries.
31.	Paradoxically, these commitments are reversed today. The developing countries are now the ones that must transfer part of their national product to the developed countries; and it is not an annual 1 per cent, but an annual 3 per cent and sometimes more.
32.	Owing to this overwhelming reality and to the attempt to restore rationality and good sense in the financial order, we in Latin America have proposed dialogue as a necessity—a dialogue between the richer countries and our countries, a practical dialogue about one of the questions that most upsets the financial order and stability of our countries; the question of foreign debt. We believe that this debt not only affects the debtor countries, but, because of its political impact, also directly involves the creditors.
33.	We think that if everything depended on the manner in which the problem was being dealt with at present, we would not find a permanent and dependable solution. This is a subject that no longer has anything to do with the problem as it was in the early 1970s. Nevertheless, the solutions proposed are still the same. Only a joint political will can now give rise to new solutions for a problem that is no longer traditional.
34.	Today, the question of debt is inextricably linked to the political and social destiny of our countries and, since it affects the whole region, it jeopardizes global stability in Latin America.
35.	The meetings at Quito, Cartagena and Mar del Plata this year have been the best expression of the gravity of the situation. They also expressed our caution and moderation, which was translated into a call for a dialogue with the creditor countries. We hope that there will be a positive response to that call. Dialogue is not confrontation, as some people have alleged. Rather, confrontation arises when dialogue is precluded. I believe that both political logic and experience show this.
36.	Perhaps on the basis of this concrete subject the aspiration for the North-South dialogue may materialize. It has been formulated many times, but up to now practical results could not be achieved.
37.	This call for peace by the Argentine democracy is valid because we acted decisively for its preservation in the events in which we participated directly.
38.	In one of those disputes—between us and the Republic of Chile—my country took resolute steps. In the framework of the mediation of His Holiness Pope John Paul II, whose assistance we highly value and appreciate, my Government showed its firm will to find an equitable solution that would put an end to a century-old controversy. What we can present before the international community are words of peace translated into peaceful actions through dialogue and negotiations.
39.	In the other conflict, the one which continues between us and the United Kingdom over the Malvinas, South Sandwich and South Georgia Islands, our negotiating will and decision have encountered intransigence.
40.	For almost 150 years, a portion of Argentine territory has been subjected to the colonial regime imposed by the United Kingdom. This unjust and illegal situation, which Argentina has never accepted, permanently affects our national life.
41.	The mission of recovering the Malvinas, South Georgia and South Sandwich Islands for our heritage is a mandate that has been transmitted by successive generations of Argentines up to our day, and this process will continue until the attainment of that objective. There should be no doubt about this, as this is a cause with which my people identifies deeply. We have the law on our side. The failure to understand it in this way is tantamount to ignoring one of the most important facts of the problem that exists between my country and the occupying Power.
42.	It is a national cause, but it is also a Latin American cause inasmuch as Latin America has come forth in solidarity to defend a national integrity that it considers its own. Latin America now also views with alarm the presence in the South Atlantic of a military force equipped with the most sophisticated armaments, threatening the interests and stability of the entire area and constituting a dangerous intrusion of the East-West conflict into the region.
43.	Argentina is firmly committed to seeking the restitution of the Malvinas Islands only through peaceful means. This my Government has stated, and it will fulfil this aim. There should be no doubt in anyone's mind about this. Our concept of democracy, which my country has now fortunately recovered, has two facets: a domestic one and one that looks outward. The first one is related to the full exercise of the Constitution—with the concomitant limitations upon the exercise of State powers—and respect for human rights. The second one, as I have already mentioned, involves relations with other countries. This outward projection of the democratic way of life translates into a behaviour that is civilized and law-abiding and may be summed up as respect for the prevalence of legal rules in relations among States.
44.	The Charter of the United Nations, a true constitution of the international community, imposes on Member States the obligation to solve their disputes by peaceful means. Consistent with this legal duty, my Government has taken steps towards attaining the maximum flexibility compatible with national rights and has sought to reinitiate negotiations with the United Kingdom to solve this conflict. Naturally, we also seek the normalization of the friendly relations which Argentina has traditionally had with that country. But that cannot be achieved if, from the very beginning of the attempts at normalisation, we lack the certainty that a mechanism will be established to allow negotiation on the sovereignty dispute, which represents the main obstacle on the path leading to that normalization.
45.	Unfortunately, judging by recent bilateral contacts that culminated in the meeting at Berne in July of this year under the auspices of Brazil and Switzerland, up to now we seem to be left with nothing but the intention, clearly stated by the United Kingdom to postpone sin die the fulfilment of the urgent call by the General Assembly for the parties to sit down at the negotiating table. Together with my gratitude to Brazil and Switzerland and to the Secretary-General for their laudable efforts, I wish to express my ardent desire for that request of the General Assembly to be carried out as soon as possible for the sake of law and justice.
46.	Next year the international community will commemorate the fortieth anniversary of the founding of the United Nations. There is no doubt that the Organization has fulfilled an essential role in the search for international peace and security, the economic development of peoples and the eradication of colonialism. Its work is not over. I am convinced that the overwhelming majority of Member States will lend their assistance and best endeavours to achieve an international system based on justice and on the social, cultural and material progress of the peoples.
47.	Mindful of these objectives, today we cannot fail to express our deep preoccupation with the situation in southern Africa, where the structures of colonial and racial discrimination still exist, in violation of international law and morality. Namibia must be made independent once and for all. The unjust system of apartheid must be eliminated for ever. Those who suffer under it can continue to count on the support of the civilized world.
48.	There are areas of tension and armed conflict in the Middle East and the Gulf region; the United Nations must continue to give them special attention so that quick, just and peaceful solutions can be achieved.
49.	My country also views with serious concern—as do, I am sure, all the other nations—the situation in Central America. In our opinion, the proposals and actions of the Contadora Group, expressly supported by the General Assembly, offer a suitable alternative to achieve the sought-after peaceful solution to this very painful conflict for all of Latin America.
50.	I believe that if power relations replace relations among men, we shall have lost the ethical motivation that ensures progress and peace for mankind.
51.	No one should doubt, in reviewing history, that civilizations live and thrive when they are based upon moral premises and that, by contrast, their extinction systematically stems from ethical confusion.
52.	I believe that the fact that the world order is increasingly defined by the arms race and financial greed is an ethical confusion. Were these motivations to persist, there would be no well-being for the majority of our countries. It is also well to recall that what affects the South will sooner or later affect the welfare of the more advanced countries.
53.	I have the firm conviction that, as recently stated by Pope John Paul II, today development is the new name for peace
